UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 00-10568


                SECURITIES AND EXCHANGE COMMISSION,

                                               Plaintiff-Appellee,

                               versus

               KINLAW SECURITIES CORPORATION; ET AL.,

                                                        Defendants,

         JOE D. KINLAW; STEPHEN R. PARKER; DYKE FERRELL,

                                            Defendants-Appellants.


          Appeals from the United States District Court
                for the Northern District of Texas
                         (3:93-CV-2010-T)

                            May 14, 2001

Before POLITZ and BARKSDALE, Circuit Judges, and FALLON,1 District

Judge.

PER CURIAM:2

     Having considered the briefs and pertinent parts of the

record, and having heard the arguments of counsel, and essentially

for the reasons stated in the district court’s order, we conclude




     1
      District Judge of the Eastern District of Louisiana, sitting
by designation.
     2
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court did not abuse its discretion in denying the Rule

60 motions at issue.

                                                   AFFIRMED




                                2